Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 18 March 2022 for application number 17/698,495. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-8 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  3/18/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinobu et al. (JP2018190199).
Regarding claim 1, Shinobu discloses a region monitoring system comprising a monitoring camera having a camera processor, wherein the camera processor: transmits first captured-image data (i.e. image data from security camera 5) to a monitoring device (i.e. monitoring server 60), the first captured-image data being captured- image data of the monitoring camera that monitors a region in which a plurality of houses are located (i.e. housing complex in par. 19); and transmits second captured-image data to the monitoring device, the second captured-image data being captured-image data of an in-vehicle camera of a vehicle located in the region (pars. 10-14, 19, 25, 26, 38).
Regarding claim 2, see teachings of claim 1.  Shinobu further discloses further comprising a monitoring server having a server processor, wherein the server processor grants an incentive according to an operating time of the in- vehicle camera to a driver of the vehicle (par. 13).
Regarding claim 3, see teachings of claim 1.  Shinobu further discloses wherein the camera processor starts operating a communication device of the vehicle when the camera processor transmits the second captured-image data, and transmits the second captured-image data to the monitoring device via the communication device being operated (pars. 25, 26, 34, 38).
Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinobu et al. (JP2018190199) in view of Kenji et al. (JP2018129585).

Regarding claim 4, see teachings of claim 1.  Shinobu does not explicitly disclose further comprising a vehicle, the vehicle including: a transmitter and receiver that transmits and receives the second captured-image data to and from another vehicle which is located in the region; and an in-vehicle processor that sets the other vehicle as a target for the transmitter and receiver to transmit and receive the second captured-image data.
In the same field of endeavor, Kenji discloses further comprising a vehicle, the vehicle including: a transmitter and receiver that transmits and receives the second captured-image data to and from another vehicle which is located in the region; and an in-vehicle processor that sets the other vehicle as a target for the transmitter and receiver to transmit and receive the second captured-image data (par. 72).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Shinobu to include the teachings of Kenji in order to obtain monitoring information and improve detection accuracy (Kenji, pars. 26, 72).
Regarding claim 5, see teachings of claims 1 and 4.  Kenji further discloses wherein the in-vehicle processor performs authentication based on authentication information transmitted from the other vehicle, and the in-vehicle processor sets the other vehicle, which transmits the authentication information, as the target when the in-vehicle processor determines authentication success (implicitly disclosed in par. 72, where exchanging data between vehicles require some type of authentication).

Regarding claim 6, see teachings of claims 1, 4, and 5.  Kenji further discloses wherein when the transmitter and receiver sets, out of a plurality of the other vehicles between which the second captured-image data is capable of being transmitting and receiving, one of the plurality of the other vehicles as the target, the transmitter and receiver receives the second captured-image data from each of the plurality of the other vehicles (pars. 25, 26, 72).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinobu et al. (JP2018190199) in view of Clagg et al. (US 2019/0222823).
Regarding claim 7, see teachings of claim 1.  Shinobu does not explicitly disclose wherein the server processor generates a three- dimensional stitching image in which a plurality images are stitched, based on a first captured image indicated by the first captured-image data transmitted by the camera processor and a second captured image indicated by the second captured-image data transmitted by the camera processor.
In the same field of endeavor, Clagg discloses wherein the server processor generates a three- dimensional stitching image in which a plurality images are stitched, based on a first captured image indicated by the first captured-image data transmitted by the camera processor and a second captured image indicated by the second captured-image data transmitted by the camera processor (par. 58).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Shinobu to include the teachings of Clagg in order to render 3D images (Clagg, par. 54).
Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486